DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank (US 2007/0038191).
With respect to Claim 1, Burbank teaches a reservoir bag 489; Figure 18) for containing a dialysate fluid during a dialysis treatment, wherein the reservoir bag is defined at least by a first wall (the top wall of the bag) and a second wall (the bottom wall of the bag) and wherein the reservoir bag comprises: 
a membrane 415 extending from the first wall of the reservoir bag to the second wall of the reservoir bag (i.e. from the top of the bag to the bottom of the bag), said second wall opposing the first wall, wherein the membrane 415 is attached to the first wall and the second wall so that an internal volume 487 of the reservoir bag is divided into a first sub-reservoir 413 and a second sub-reservoir 489, wherein said first sub-reservoir and second sub-reservoir are fluidically isolated from each other, wherein said membrane is flexible such that, upon application of fluid pressure, said membrane moves causing the first sub-reservoir to have a changeable volume and the second sub-reservoir to have a changeable volume, and wherein a maximum volume of the first sub-reservoir is equal to 80% to 100% of an entire amount of the internal volume of the reservoir bag and a maximum volume of the second sub-reservoir is equal to 80% to 100% of the entire amount of the internal volume of the reservoir bag (when compartment 413 becomes empty, the cycle is reversed; [0078]; Figure 18);
a first inlet 401 and a first outlet 403 positioned on a surface of the reservoir bag for enabling fluid entry into, and exit out of, the first sub-reservoir; and 
a second inlet 402 and a second outlet 404 positioned on a surface of the reservoir bag for enabling fluid entry into, and exit out of, the second sub-reservoir.  See Figure 18. 

With respect to Claim 2, Burbank teaches that the first wall of the reservoir bag is defined by a first length having a first midpoint positioned along the first length.  The membrane has a first end that is attached to the first wall at said first midpoint.  See Figure 18. 
With respect to Claim 3, Burbank teaches that the second wall of the reservoir bag is defined by a second length having a second midpoint positioned along the second length.  The membrane has a second end that is attached to the second wall at said second midpoint.  See Figure 18. 
With respect to Claim 4, the first sub-reservoir 413 is fully capable of being used to receive an unfiltered mixture of water and compounds via the first inlet 401, and is also fully capable of being used to be a source of said unfiltered mixture of water and compounds to a sorbent device in a dialysis machine via the first outlet 403.  See Figure 18.  
With respect to Claim 5, the second sub-reservoir 489 is fully capable of being used to receive an unfiltered mixture of water and compounds via the second inlet 402, and is also fully capable of being used to be a source of said unfiltered mixture of water and compounds to a sorbent device in a dialysis machine via the second outlet 404.  See Figure 18.  
With respect to Claim 7, Burbank teaches that the reservoir bag 415 comprises a ring portion (at the top of the figure, attached to element 451) that is fully capable of being used to as a handle or to hang the bag from a hook.  See Figure 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank.
With respect to Claim 6, Burbank teaches that the outer walls of the reservoir bag give the bag a permanently fixed volume, and that the membrane 415 is a diaphragm [0076] capable of flexing depending on the fluid pressure in each bag [0076-0080].  Burbank, however, does not explicitly state that the membrane has a thickness that is less than the thickness of the first and second walls.  However, it is obvious that providing the membrane from a material that is thinner than the rest of the bag will allow it to move upon application of fluid pressure.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Burbank’s reservoir bag to have a membrane that is thinner than the outer walls of the bag, thereby allowing the membrane to flex upon application of fluid pressure.  

With respect to Claims 8 and 9, Burbank does not teach that the first wall of the reservoir bag is defined by a first length having a first midpoint positioned along said first length and a first end of the membrane is attached to the first wall at a location along the first wall that is positioned at a distance less than the distance to the first midpoint.  Burbank also fails to teach that the second wall of the reservoir bag is defined by a second length having a second midpoint positioned along said second length and a second end of the membrane is attached to the second wall at a location along the second wall that is positioned at a distance less than the distance to the second midpoint.
However, it has been held that mere changes in shape do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of invention to attach the membrane to any portion along the first and second walls of the bag, so long as the volumes of the first and second bags remain equal.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10-19 of prior U.S. Patent No. 10,561,778. This is a statutory double patenting rejection.
Specifically, Claim 10 (in combination with independent claim 1) is directed to the same invention as Claim 1 of the ‘778 patent, and Claims 11-20 are directed to the same invention as Claims 11-20 of the ‘778 patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,561,778. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a reservoir bag comprising a membrane that separates a reservoir bag into first and second sub-reservoirs, wherein fluid inlets and fluid inlets enable fluid entry and exit from the first and second sub-reservoirs.  The instant claims are broader than the ‘778 claims in that they do not specifically require the claimed third inlet positioned on a surface of the reservoir bag for enabling fluid entry into, and exit out of, the first sub-reservoir. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandl et al. (US 2012/0310150) teaches a multi-chamber bag for mixing a concentrate. 
Martinez et al. (US 2007/0295651) teaches a multi-chamber bag system for mixing dialysis fluid, the bag comprising first and second chambers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/           Primary Examiner, Art Unit 3781